Exhibit 10.3


INFINERA CORPORATION
2007 EMPLOYEE STOCK PURCHASE PLAN
(as amended and restated on May 24, 2018, as amended May 23, 2019, as amended
December 18, 2019)
1.    Purpose. The purpose of the Plan is to provide employees of the Company
and its Designated Companies with an opportunity to purchase Common Stock
through accumulated Contributions. The Company’s intention is to have the Plan
include two components: (i) a Code Section 423 Component (the “Section 423
Component”), which the Company intends to qualify as an “employee stock purchase
plan” under Section 423 of the Code (although the Company makes no undertaking
or representation to maintain such qualification); and (ii) a non-Code Section
423 Component (the “Non-Section 423 Component”), which the Company does not
intend to qualify as an “employee stock purchase plan” under Section 423 of the
Code. The provisions of the Plan, accordingly, will be construed so as to extend
and limit Plan participation consistent with the foregoing intent.
2.    Definitions.
(a)    “Administrator” means the Board or any Committee designated by the Board
to administer the Plan pursuant to Section 14.
(b)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards, including but not limited to the related issuance of
shares of Common Stock, under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any non‑U.S. country
or jurisdiction where options are, or will be, granted under the Plan.
(c)    “Board” means the Board of Directors of the Company.
(d)    “Change in Control” means the occurrence of any of the following events:
(i)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or
(ii)    The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or
(iii)    The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company


1

--------------------------------------------------------------------------------




or such surviving entity or its parent outstanding immediately after such merger
or consolidation; or
(iv)    A change in the composition of the Board occurring within a two (2) year
period, as a result of which less than a majority of the Directors are Incumbent
Directors. “Incumbent Directors” means Directors who either (A) are Directors as
of the effective date of the Plan, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Directors at the time of such election or nomination (but will not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of Directors to the Company).
(e)    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a section of the Code herein will be a reference to any successor or amended
section of the Code.
(f)    “Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.
(g)    “Common Stock” means the common stock of the Company.
(h)    “Company” means Infinera Corporation, a Delaware corporation.
(i)    “Compensation” means an Employee’s base straight time gross earnings,
commissions (to the extent such commissions are an integral, recurring part of
compensation), overtime and shift premium, but exclusive of payments for
incentive compensation, bonuses and other compensation.
(j)    “Contributions” means payroll deductions (to the extent permitted under
Applicable Laws) and any other contributions the Company may allow to be made by
a participant to fund the purchase of shares of Common Stock under the Plan if
payroll deductions are not permitted or advisable under Applicable Laws.
(k)    “Designated Company” means any Subsidiary that has been designated by the
Administrator from time to time in its sole discretion as eligible to
participate in the Plan. At any given time a Subsidiary that is a Designated
Company under the Section 423 Component shall not be a Designated Company under
the Non-Section 423 Component. The Committee may provide that any Designated
Company shall only be eligible to participate in the Non-Section 423 Component.
(l)    “Director” means a member of the Board.
(m)    “Eligible Employee” means any individual who is a common law employee of
an Employer and is customarily employed for at least twenty (20) hours per week
and more than five (5) months in any calendar year by the Employer. For purposes
of the Plan, the employment relationship will be treated as continuing intact
while the individual is on sick leave or other leave of absence that the
Employer approves or is legally protected under Applicable Laws. Where the
period of leave exceeds three (3) months and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated on the date three (3) months and
one (1) day following the


2

--------------------------------------------------------------------------------




commencement of such leave. The Administrator, in its discretion, from time to
time may, prior to an Offering Date for all options to be granted on such
Offering Date in an Offering, determine (on a uniform and nondiscriminatory
basis) that the definition of Eligible Employee will or will not include an
individual if he or she: (i) has not completed at least two (2) years of service
since his or her last hire date (or such lesser period of time as may be
determined by the Administrator in its discretion), (ii) customarily works not
more than twenty (20) hours per week (or such lesser period of time as may be
determined by the Administrator in its discretion), (iii) customarily works not
more than five (5) months per calendar year (or such lesser period of time as
may be determined by the Administrator in its discretion), (iv) is a highly
compensated employee within the meaning of Section 414(q) of the Code, or (v) is
a highly compensated employee within the meaning of Section 414(q) of the Code
with compensation above a certain level or is an officer or subject to the
disclosure requirements of Section 16(a) of the Exchange Act, provided the
exclusion is applied with respect to each Offering in an identical manner to all
highly compensated individuals of the Employer whose Eligible Employees are
participating in that Offering. Each exclusion shall be applied with respect to
an Offering in a manner complying with U.S. Treasury Regulation Section
1.423‑2(e)(2)(ii).
(n)    “Employer” means any one or all of the Company and its Designated
Companies.
(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.
(p)    “Exercise Date” means the first Trading Day on or after February 15 and
August 15 of each year.
(q)    “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:
i.    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq
Stock Market, its Fair Market Value will be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the date of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;
ii.    If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value will be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination (or if no bids and asks were reported on that date, on the last
day such bids and asks were reported), as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or
iii.    In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Administrator.


3

--------------------------------------------------------------------------------




(r)    “Fiscal Year” means the fiscal year of the Company.
(s)    “New Exercise Date” means a new Exercise Date set by shortening any
Offering Period then in progress.
(t)    “Non-Section 423 Component” means the part of the Plan that is not
intended to meet the requirements set forth in Section 423 of the Code.
(u)    “Offering” means an offer under the Plan of an option that may be
exercised during an Offering Period as further described in Section 4. For
purposes of the Plan, the Administrator may designate separate Offerings under
the Plan (the terms of which need not be identical) in which Eligible Employees
of one or more Eligible Employers will participate, even if the dates of the
applicable Offering Periods of each such Offering are identical and the
provisions of the Plan will separately apply to each Offering. To the extent
permitted by U.S. Treasury Regulation Section 1.423‑2(a)(1), the terms of each
Offering need not be identical provided that the terms of the Plan and an
Offering together satisfy U.S. Treasury Regulation Section 1.423‑2(a)(2) and
(a)(3).
(v)    “Offering Date” means the first Trading Day of each Offering Period.
(w)    “Offering Periods” means the periods of approximately six (6) months
during which an option granted pursuant to the Plan may be exercised, (i)
commencing on the first Trading Day on or after February 16 of each year and
terminating on the first Trading Day on or following August 15, approximately
six (6) months later, and (ii) commencing on the first Trading Day on or after
August 16 of each year and terminating on the first Trading Day on or following
February 15, approximately six (6) months later with respect to the Offering
Period commencing February 18, 2020 and future Offering Periods thereafter. The
duration and timing of Offering Periods may be changed pursuant to Sections 4
and 20.
(x)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(y)    “Plan” means this Infinera Corporation 2007 Employee Stock Purchase Plan,
as amended from time to time.
(z)    “Purchase Period” means the period during an Offering Period in which
shares of Common Stock may be purchased on a participant’s behalf in accordance
with the terms of the Plan. Unless and until the Administrator provides
otherwise, the Purchase Period will have the same duration and coincide with the
length of the Offering Period.
(aa)    “Purchase Price” means an amount equal to eighty-five percent (85%) of
the Fair Market Value of a share of Common Stock on the Offering Date or on the
Exercise Date, whichever is lower; provided however, that the Purchase Price may
be determined for subsequent Offering Periods by the Administrator subject to
compliance with Section 423 of the Code (or any successor rule or provision or
any other Applicable Laws) or pursuant to Section 20.


4

--------------------------------------------------------------------------------




(bb)    “Section 423 Component” means the part of the Plan, which excludes the
Non-Section 423 Component, pursuant to which options to purchase shares of
Common Stock that satisfy the requirements for “employee stock purchase plans”
set forth in Section 423 of the Code may be granted to Eligible Employees.
(cc)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(dd)    “Trading Day” means a day on which the national stock exchange upon
which the Common Stock is listed is open for trading.
3.    Eligibility.
(a)    Offering Periods. Any Eligible Employee on a given Offering Date will be
eligible to participate in the Plan, subject to the requirements of Section 5.
(b)    Non-U.S. Employees. Eligible Employees who are citizens or residents of a
non-U.S. jurisdiction (without regard to whether they also are citizens or
residents of the United States or resident aliens (within the meaning of Section
7701(b)(1)(A) of the Code)) may be excluded from participation in an Offering
under Section 423 of the Plan if the participation of such Employees is
prohibited under the laws of the applicable jurisdiction or if complying with
the laws of the applicable jurisdiction would cause the Offering to violate
Section 423 of the Code. Non-U.S. Employees may participate in an Offering under
the Non-Section 423 Component.
(c)    Limitations. Any provisions of the Plan to the contrary notwithstanding,
no Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company or any Parent or
Subsidiary of the Company and/or hold outstanding options to purchase such stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in Section
423 of the Code) of the Company or any Parent or Subsidiary of the Company
accrues at a rate which exceeds twenty-five thousand dollars ($25,000) worth of
stock (determined at the Fair Market Value of the stock at the time such option
is granted) for each calendar year in which such option is outstanding at any
time.
4.    Offering Periods. The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after February 16 and August 16 each year with respect to the Offering Period
commencing February 18, 2020 and future Offering Periods thereafter, or on such
other date as the Administrator will determine. The Administrator will have the
power to change the duration of Offering Periods (including the commencement
dates thereof) with respect to future Offerings without stockholder approval if
such change is announced prior to the scheduled beginning of the first Offering
Period to be affected thereafter; provided, however, that no Offering Period may
last more than twenty-seven (27) months.


5

--------------------------------------------------------------------------------




5.    Participation. An Eligible Employee may participate in the Plan pursuant
to Section 3(a) by (i) submitting to the Company’s payroll office (or its
designee), on or before a date prescribed by the Administrator prior to an
applicable Offering Date, a properly completed subscription agreement
authorizing Contributions in the form provided by the Administrator for such
purpose, or (ii) following an electronic or other enrollment procedure
prescribed by the Administrator.
6.    Contributions.
(a)    At the time a participant enrolls in the Plan pursuant to Section 5, he
or she will elect to have Contributions made on each pay day during the Offering
Period in an amount not exceeding fifteen percent (15%) of the Compensation, in
whole percentages only, which he or she receives on each pay day during the
Offering Period; provided, however, that should a pay day occur on an Exercise
Date, a participant will have the Contributions made on such day applied to his
or her account under the subsequent Purchase or Offering Period. A participant’s
subscription agreement will remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof.
(b)    Contributions for a participant will commence on the first pay day
following the Offering Date and will end on the last pay day prior to the
Exercise Date of such Offering Period to which such authorization is applicable,
unless sooner terminated by the participant as provided in Section 10 hereof.
(c)    All Contributions made for a participant will be credited to his or her
account under the Plan and will be withheld in whole percentages only. A
participant may not make any additional payments into such account, unless
required by Applicable Laws.
(d)    A participant may discontinue his or her participation in the Plan as
provided in Section 10, or may decrease (but not increase) the rate of his or
her Contributions during the Offering Period by (i) properly completing and
submitting to the Company’s payroll office (or its designee), on or before a
date prescribed by the Administrator prior to an applicable Exercise Date, a new
subscription agreement authorizing the change in Contribution rate in the form
provided by the Administrator for such purpose, or (ii) following an electronic
or other procedure prescribed by the Administrator; provided, however, that a
participant may only make one Contribution change during each Offering Period. A
participant may increase or decrease the rate of his or her Contributions for
future Offering Periods by (x) properly completing and submitting to the
Company’s payroll office (or its designee), on or before a date prescribed by
the Administrator prior to an applicable Offering Period, a new subscription
agreement authorizing the change in Contribution rate in the form provided by
the Administrator for such purpose, or (y) following an electronic or other
procedure prescribed by the Administrator. If a participant has not followed
such procedures to change the rate of Contributions, the rate of his or her
Contributions will continue at the originally elected rate throughout the
Offering Period and future Offering Periods (unless terminated as provided in
Section 10). The Administrator may, in its sole discretion, limit the nature
and/or number of Contribution rate changes that may be made by participants
during any Offering Period. Any change in Contribution rate made pursuant to
this Section 6(d) will be effective as of the first full payroll period
following five (5) business


6

--------------------------------------------------------------------------------




days after the date on which the change is made by the participant (unless the
Administrator, in its sole discretion, elects to process a given change in
Contribution rate more quickly).
(e)    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c), a participant’s Contributions
may be decreased to zero percent (0%) at any time during an Offering Period.
Subject to Section 423(b)(8) of the Code and Section 3(c) hereof, Contributions
will recommence at the rate originally elected by the participant effective as
of the beginning of the first Offering Period which is scheduled to end in the
following calendar year, unless terminated by the participant as provided in
Section 10.
(f)    At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Stock issued under the Plan is disposed of (or any
other time that a taxable event related to the Plan occurs), the participant
must make adequate provision for the Company’s or Employer’s federal, state,
local, or any other tax liability payable to any authority including taxes
imposed by jurisdictions outside of the U.S., national insurance, social
insurance contributions, social security, payroll tax, fringe benefits tax,
payment on account or other tax withholding obligations, if any, which arise
upon the exercise of the option or the disposition of the Common Stock (or any
other time that a taxable event related to the Plan occurs). At any time, the
Company or the Employer may, but will not be obligated to, withhold from the
participant’s compensation or other payments made to the participant the amount
necessary for the Company or the Employer to meet applicable withholding
obligations, including any withholding required to make available to the Company
or the Employer any tax deductions or benefits attributable to sale or early
disposition of Common Stock by the participant. In addition, the Company or the
Employer may, but will not be obligated to, withhold from the proceeds of the
sale of Common Stock or any other method of withholding the Company or the
Employer deems appropriate to the extent permitted by U.S. Treasury Regulation
Section 1.423‑2(f) for Offerings under the Section 423 Component and Applicable
Laws for Offerings under the Non-Section 423 Component.
7.    Grant of Option. On the Offering Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s Contributions accumulated prior to such
Exercise Date and retained in the Eligible Employee’s account as of the Exercise
Date by the applicable Purchase Price; provided that in no event will an
Eligible Employee be permitted to purchase during each Offering Period more than
3,000 shares of the Common Stock (subject to any adjustment pursuant to Section
19), and provided further that such purchase will be subject to the limitations
set forth in Sections 3(c) and 13. The Eligible Employee may accept the grant of
such option by electing to participate in the Plan in accordance with the
requirements of Section 5. The Administrator may, for future Offering Periods,
increase or decrease, in its absolute discretion, the maximum number of shares
of Common Stock that an Eligible Employee may purchase during each Offering
Period and/or each Purchase Period of an Offering Period. Exercise of the option
will occur as provided in Section 8, unless the participant has withdrawn
pursuant to Section 10. The option will expire on the last day of the Offering
Period.


7

--------------------------------------------------------------------------------




8.    Exercise of Option.
(a)    Unless a participant withdraws from the Plan as provided in Section 10,
his or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to option will be purchased for such participant at the applicable
Purchase Price with the accumulated Contributions in his or her account. No
fractional shares of Common Stock will be purchased; any Contributions
accumulated in a participant’s account which are not sufficient to purchase a
full share will be retained in the participant’s account for the subsequent
Purchase Period and/or Offering Period, as applicable, subject to earlier
withdrawal by the participant as provided in Section 10. Any other funds left
over in a participant’s account after the Exercise Date will be returned to the
participant. During a participant’s lifetime, a participant’s option to purchase
shares hereunder is exercisable only by him or her.
(b)    If the Administrator determines that, on a given Exercise Date, the
number of shares of Common Stock with respect to which options are to be
exercised may exceed (i) the number of shares of Common Stock that were
available for sale under the Plan on the Offering Date of the applicable
Offering Period, or (ii) the number of shares of Common Stock available for sale
under the Plan on such Exercise Date, the Administrator may in its sole
discretion provide that the Company will make a pro rata allocation of the
shares of Common Stock available for purchase on such Offering Date or Exercise
Date, as applicable, in as uniform a manner as will be practicable and as it
will determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and continue
all Offering Periods then in effect or terminate all Offering Periods then in
effect pursuant to Section 20. The Company may make a pro rata allocation of the
shares available on the Offering Date of any applicable Offering Period pursuant
to the preceding sentence, notwithstanding any authorization of additional
shares for issuance under the Plan by the Company’s stockholders subsequent to
such Offering Date.
9.    Delivery. As soon as reasonably practicable after each Exercise Date on
which a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each participant the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator. The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or to a trustee or designated agent of the Company, and the Company may
utilize electronic or automated methods of share transfer. The Company may
require that shares be retained with such broker, trustee or agent for a
designated period of time and/or may establish other procedures to permit
tracking of disqualifying dispositions or other dispositions of such shares. No
participant will have any voting, dividend, or other stockholder rights with
respect to shares of Common Stock subject to any option granted under the Plan
until such shares have been purchased and delivered to the participant as
provided in this Section 9.
10.    Withdrawal.
(a)    A participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s payroll office (or
its designee) a written notice of withdrawal in the form prescribed by the
Administrator for such purpose, or (ii) following an electronic or other
withdrawal procedure prescribed by


8

--------------------------------------------------------------------------------




the Administrator. All of the participant’s Contributions credited to his or her
account will be paid to such participant promptly after receipt of notice of
withdrawal and such participant’s option for the Offering Period will be
automatically terminated, and no further Contributions for the purchase of
shares will be made for such Offering Period. If a participant withdraws from an
Offering Period, Contributions will not resume at the beginning of the
succeeding Offering Period, unless the participant re-enrolls in the Plan in
accordance with the provisions of Section 5.
(b)    A participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.
11.    Termination of Employment. Unless otherwise required by Applicable Laws,
upon a participant’s ceasing to be an Eligible Employee, for any reason, he or
she will be deemed to have elected to withdraw from the Plan and the
Contributions credited to such participant’s account during the Offering Period
but not yet used to purchase shares of Common Stock under the Plan will be
returned to such participant or, in the case of his or her death, to the person
or persons entitled thereto under Section 15, and such participant’s option will
be automatically terminated.
12.    Interest. No interest will accrue on the Contributions of a participant
in the Plan, unless otherwise required by Applicable Laws.
13.    Stock.
(a)    Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of Common Stock
which will be made available for sale under the Plan will be 31,556,830 shares.
(b)    Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such shares.
(c)    Shares of Common Stock to be delivered to a participant under the Plan
will be registered in the name of the participant or in the name of the
participant and his or her spouse.
14.    Administration. The Plan will be administered by the Board or a Committee
appointed by the Board or a Committee, which Committee will be constituted to
comply with Applicable Laws. The Administrator will have full and exclusive
discretionary authority to construe, interpret and apply the terms of the Plan,
to designate separate Offerings under the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan. Every finding, decision and
determination made by the Administrator will, to the full extent permitted by
law, be final and binding upon all parties. Notwithstanding any provision to the
contrary in this Plan, the Administrator may adopt rules or procedures relating
to the operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures for jurisdictions outside of


9

--------------------------------------------------------------------------------




the United States. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
eligibility to participate, the definition of Compensation, making of
Contributions to the Plan (including, without limitation, in forms other than
payroll deductions), establishment of bank or trust accounts to hold
Contributions, payment of interest, conversion of local currency, obligations to
pay payroll tax, determination of beneficiary designation requirements,
withholding procedures and handling of stock certificates which vary with local
requirements.
15.    Designation of Beneficiary.
(a)    If authorized by the Administrator, a participant may file a designation
of a beneficiary who is to receive any shares of Common Stock and cash, if any,
from the participant’s account under the Plan in the event of such participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such participant of such shares and cash. In addition, if
authorized by the Administrator, a participant may file a designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the option.
If a participant is married and the designated beneficiary is not the spouse,
spousal consent will be required for such designation to be effective.
(b)    Such designation of beneficiary may be changed by the participant at any
time by notice in a form determined by the Administrator. In the event of the
death of a participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant’s death, the
Company will deliver such shares and/or cash to the executor or administrator of
the estate of the participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.
(c)    All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time.
16.    Transferability. Neither Contributions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition will be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.
17.    Use of Funds. The Company may use all Contributions received or held by
it under the Plan for any corporate purpose, and the Company will not be
obligated to segregate such Contributions, unless otherwise required by
Applicable Laws. Until shares of Common Stock are issued, participants will only
have the rights of an unsecured creditor with respect to such shares.
18.    Reports. Individual accounts will be maintained for each participant in
the Plan. Statements of account will be given to participants at least annually,
which statements will set forth the amounts of


10

--------------------------------------------------------------------------------




Contributions, the Purchase Price, the number of shares of Common Stock
purchased and the remaining cash balance, if any.
19.    Adjustments, Dissolution, Liquidation, Merger or Change in Control.
(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, shall, in such
manner as it may deem equitable, adjust the number and class of Common Stock
which may be delivered under the Plan, the Purchase Price per share, and class
and number of shares of Common Stock covered by each option under the Plan which
has not yet been exercised, and the numerical limits of Sections 7 and 13.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each participant in writing or electronically, at least ten (10) business days
prior to the New Exercise Date, that the Exercise Date for the participant’s
option has been changed to the New Exercise Date and that the participant’s
option will be exercised automatically on the New Exercise Date, unless prior to
such date the participant has withdrawn from the Offering Period as provided in
Section 10 hereof.
(c)    Merger or Change in Control. In the event of a merger or Change in
Control, each outstanding option will be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, the Offering Period with respect to which
such option relates will be shortened by setting a New Exercise Date and will
end on the New Exercise Date. The New Exercise Date will occur before the date
of the Company’s proposed merger or Change in Control. The Administrator will
notify each participant in writing or electronically prior to the New Exercise
Date, that the Exercise Date for the participant’s option has been changed to
the New Exercise Date and that the participant’s option will be exercised
automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10
hereof.
20.    Amendment or Termination.
(a)    The Administrator, in its sole discretion, may amend, suspend, or
terminate the Plan, or any part thereof, at any time and for any reason. If the
Plan is terminated, the Administrator, in its discretion, may elect to terminate
all outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19). If the
Offering Periods


11

--------------------------------------------------------------------------------




are terminated prior to expiration, all amounts then credited to participants’
accounts which have not been used to purchase shares of Common Stock will be
returned to the participants (without interest thereon, except as otherwise
required by Applicable Laws) as soon as administratively practicable.
(b)    Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods, designate
separate Offerings, limit the frequency and/or number of changes in the amount
withheld during an Offering Period, establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, permit Contributions in
excess of the amount designated by a participant in order to adjust for delays
or mistakes in the Company’s processing of properly completed Contribution
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each participant properly correspond with Contribution amounts,
and establish such other limitations or procedures as the Administrator
determines in its sole discretion advisable which are consistent with the Plan.
(c)    In the event the Administrator determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:
i.    amending the Plan to conform with the safe harbor definition under
Statement of Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor thereto), including with respect to an
Offering Period underway at the time;
ii.    altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;
iii.    shortening any Offering Period by setting a New Exercise Date, including
an Offering Period underway at the time of the Administrator action;
iv.    reducing the maximum percentage of Compensation a participant may elect
to set aside as Contributions; and
v.    reducing the maximum number of Shares a participant may purchase during
any Offering Period or Purchase Period.
Such modifications or amendments will not require stockholder approval or the
consent of any Plan participants.
21.    Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.
22.    Conditions upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
Applicable Laws, including, without limitation, the Securities Act of 1933, as
amended,


12

--------------------------------------------------------------------------------




the Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the shares may then be listed, and
will be further subject to the approval of counsel for the Company with respect
to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
23.    Code Section 409A. The Plan is intended to be exempt from the application
of Code Section 409A, and to the extent not exempt, is intended to comply with
Code Section 409A and any ambiguities or ambiguous terms herein will be
interpreted to so be exempt from or comply with Code Section 409A. In
furtherance of the foregoing and notwithstanding any provision in the Plan to
the contrary, if the Administrator determines that an option granted under the
Plan may be subject to Code Section 409A or that any provision in the Plan would
cause an option under the Plan to be subject to Code Section 409A, the
Administrator may amend the terms of the Plan and/or of an outstanding option
granted under the Plan, or take such other action the Administrator determines
is necessary or appropriate, in each case, without the participant’s consent, to
exempt any outstanding option or future option that may be granted under the
Plan from or to allow any such options to comply with Code Section 409A, but
only to the extent any such amendments or action by the Administrator would not
violate Code Section 409A. Notwithstanding the foregoing, in no event will the
Company or any Parent, Subsidiary or other affiliate of the Company have any
liability or obligation to reimburse, indemnify, or hold harmless a participant
or any other party if the option to purchase Common Stock under the Plan that is
intended to be exempt from or compliant with Code Section 409A is not so exempt
or compliant or for any action taken by the Administrator with respect thereto.
The Company makes no representation that the option to purchase Common Stock
under the Plan is exempt from or compliant with Code Section 409A.
24.    Term of Plan. The Plan will become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company. It
will continue in effect unless sooner terminated under Section 20.
25.    Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
26.    Governing Law. The Plan will be governed by, and construed in accordance
with, the laws of the State of California (except its choice-of-law provisions).
27.    No Right to Employment. Participation in the Plan by a Participant will
not be construed as giving a participant the right to be retained as an employee
of the Company or a Subsidiary, as applicable. Furthermore, the Company or a
Subsidiary may dismiss a participant from employment at any time, free from any
liability or any claim under the Plan.
28.    Severability. If any provision of the Plan is or becomes or is deemed to
be invalid, illegal, or unenforceable for any reason in any jurisdiction or as
to any participant, such invalidity, illegality or


13

--------------------------------------------------------------------------------




unenforceability will not affect the remaining parts of the Plan, and the Plan
will be construed and enforced as to such jurisdiction or participant as if the
invalid, illegal or unenforceable provision had not been included.
29.    Compliance with Applicable Laws. The terms of this Plan are intended to
comply with all Applicable Laws and will be construed accordingly.




14